Order entered March 1, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00665-CV

                  UNITED RENTALS NORTH AMERICA, INC., Appellant

                                           V.

 PAMELA EVANS, PATRICE ANDERSON, AS NEXT FRIEND OF PARIS DAVIS, &
   LEATHA KATAVI JONES, AS NEXT FRIEND OF DOMINIC JONES, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-04449

                                        ORDER
      Before the Court is appellant’s February 28, 2019 second unopposed motion to extend

time to file reply brief. We GRANT the motion and ORDER the brief be filed no later than

March 20, 2019.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE